 

Case 8:18-cr-00545-PX Document 47-1 Filed 11/14/18 Page 1of3

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

At all times relevant to the conduct described below, JONATHAN MARK OLDALE
(““OLDALE”) was a resident of Chevy Chase, Maryland.

On May 5, 2017, the Montgomery County Police Department received a complaint from
an employee of a children’s gymnastics facility that OLDALE had placed a backpack containing
a key fob camera (i.e., a camera disguised to look like a fob used to unlock and start a vehicle) in
a bathroom at the facility. The employee also described a prior incident in which OLDALE had
also left a backpack in the same bathroom.

On May 9, 2017, officers from the Montgomery County Police Department executed a
state search warrant at OLDALE’s residence in Chevy Chase, Maryland, and seized various
electronic media, including an Acer Aspire E1-532-2616 laptop with a Seagate Momentus 500 GB
hard disk drive, an Asus X551M laptop with an HGST 500 GB hard disk drive, and a Mitac
8050QDA laptop with a Seagate 80 GB hard disk drive. A subsequent forensic review of these
electronic devices revealed that both the Acer and Asus laptops had installations of a browser used
to access the “dark web.” Both the Acer and Asus devices contained system artifacts indicating
that external devices had been connected to the laptops and that, as shown by the system artifacts,
some of the files that had been accessed had titles consistent with child pornography and child
voyeurism, including files with file paths containing the following “\march 20 — cams to\hot hebe
pedo\,” “mk may 2 — cams to march 15\my super hot girls and more\post 2\,” “\cp\mom licks
daughter as dad fucks,” and “\hm\12yo swiss pussy fuck\.” Operating system files revealed that
the Asus laptop had previously connected to a “dark web” site used for the exchange of child
pornography. The Mitac laptop’s registry data showed a “Last Logon Time” of December 2,
2010. The Mitac laptop contained image and video files of children with exposed genitalia,
including (for example) in public bathrooms.

On or about July 5, 2017, officers from the Montgomery County Police Department
executed another state search warrant at OLDALE’s residence. Among other items, officers
seized a Samsung Galaxy S7, Model SM-G930U cellular telephone; a mega Mini Spy Camera
model 341-SMD80 with a 8GB SanDisk MicroSD card; a SanDisk 4 GB MicroSD Card; a
Brickhouse Security Spy Camera, with a 16 GB SanDisk MicroSD card; a second Brickhouse
Security Spy Camera with a 16 GB SanDisk MicroSD card; a Brickhouse Security Spy Camera
with a 32 GB MicroSD card; a Transcend 8GB MicroSD card; a 128 GB SanDisk Cruzer USB
drive; four 64 GB Lexar USB drives; an 8 GB USB drive of unknown brand. All but one of the
MicroSD cards and each of the USB drives contained videos created using surreptitious “spy”
cameras that had been placed by OLDALE in bathrooms in his residence.

Rev. August 2018

We,
 

Case 8:18-cr-00545-PX Document 47-1 Filed 11/14/18 Page 2 of 3

Of these MicroSD cards, the one that did not contain videos from OLDALE’s bathrooms
did contain the titles of files that had been erased from the card, including “PEDO — (babyshivid)
**** Ovr undress toilet.avi.egisenc,” “Scat—Preteen-Toilet-Voyeur.mpg.egisenc,” “2 Girls 10 and
8yo Shower in The Camping Soeurs Douche Branlettemwv.egisenc,” and “spycam 15yo
masturbates with orgasm.egisenc.” The “egisenc” extension indicates that a filed had been

- encrypted and would have required a password to decrypt and view.

Videos recorded in the bathrooms revealed that cameras were placed at waist height or
below, for example: on the top of the toilet tank, on a shelf in the shower, in a basket on the shower
shelf, in a basket on the floor of the shower, in netting hung from the bottom of a pedestal sink,
from the space on the floor between the pedestal sink and the toilet, and on the bathroom floor in
acorner. Multiple cameras had been placed a bathroom, and sometimes more than one camera
was filming events in a bathroom at the same time. The under-sink cameras were positioned such
that they would capture individuals getting into or out of the shower. OLDALE placed objects
(such as sponges) on top of the cameras or placed them in objects like baskets or bags or used other
means to hide the cameras from the children using the bathroom.

The videos show that OLDALE would enter the bathroom to adjust cameras just before
children entered the bathrooms and just after the children left. For example, in one video,
OLDALE moved a camera sitting on a thigh-high ledge in the shower so that its field of view is
no longer directed toward the toilet and sink area, but instead was directed toward the length of
the shower. Within minutes girls entered the bathroom in bathing suits and turn on the shower to
test the water and then disrobe until they are fully nude and take a shower together.

OLDALE recorded more than 1000 videos with “spy” cameras in the bathrooms of his
residence between in or about May 2017 and in or about July 2017. The videos depict minor
children changing into and out of bathing suits, taking showers, and using the toilet. Over 150
videos depict one or more children with exposed genitalia, including more than 5 children who
were under 12 years of age. For example, the genitalia of children were exposed when the children
stood and cleaned themselves in the shower; when the children stood, lifted their legs, or bent over
when putting on or taking off clothing; and when the children wiped their genitalia after using the
toilet. The vast majority of videos depict female children.

Victim 1 appears in some of the videos. In one video, Victim 1’s vagina was exposed as
she undressed and took a shower. Victim | and other children participated in “splash parties” at
OLDALE’s residence in June and July 2017. Children were invited to the parties, including by
Evites sent via email to their parents. Children would become covered with grass while playing
on an inflatable structure in the back yard. OLDALE encouraged children to change clothes or
take showers before they went home. Approximately eighty-four individual children appear in the
videos taken in the bathroom. Approximately sixty individual children are depicted nude at some
point in the videos.

Forensic analysis of the USB drives revealed that OLDALE stored videos in a nested file
folder structure. For example, on USB drive contained a subfolder named “June 2017” that
contained within it three subfolders that have either “party” or “playdate” in the name. Within one

Rev. August 2018
 

Case 8:18-cr-00545-PX Document 47-1 Filed 11/14/18 Page 3 of 3

 

of the “party” folders, OLDALE placed a text document that contained a list of eighteen children’s
names followed by a description of the swimsuit the child wore. A second USB drive also
contained a subfolder named “June 2017” that also contained within it subfolders that referred to
events or dates different from those described by folders on the first USB drive. A third USB drive
contained subfolders named for apparent events, including a “camp” and another “party” that are
within a subfolder titled “jun 17.” One of these folders contained a list of children’s names that
also notes the child’s age or grade level and a description of the bathing suit worn by the child. In
all, there were nine subfolders with folder names indicative of events and containing videos of
children in the bathrooms of OLDALE’s residence.

OLDALE knowingly used, persuaded, or enticed minors (or attempted to do so), including
at least 5 children under the age of 12 years old, to engage in sexually explicit conduct for the
purpose of producing visual depictions of that conduct. In particular, OLDALE encouraged
children to take showers and change clothes in bathrooms in his residence where he had set up
cameras in such a way——at such heights and angles—as to record a lascivious exhibition of the
genitals and pubic areas of the children. OLDALE knew the children were under 18 years of age.
The cameras and digital media used by OLDALE to record and store the videos were
manufactured outside the state of Maryland and moved in interstate commerce prior to their
recovery from OLDALE’s residence in Maryland.

WALD £0 YP

J¢ssph R. Baldwin 7
Assistant United Stafés Attorney

SO STIPULATED:

 

Jonathan Oldale
Defendant

 

Y(t ;

Counsel for Defendant

3/3 Lem) K, Rhode
1 /9/ thatth ps

lan (RUMEN

 

Rev. August 2018
